Citation Nr: 0723201	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  00-18 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to Dependents' Educational Assistance (DEA) 
under the provisions of Title 38, United States Code, Chapter 
35. 


REPRESENTATION

Appellant represented by:	Marine Corps League




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to June 
1945.  He died in November 1999.  The appellant seeks 
benefits as a surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied entitlement to service connection for 
the cause of the veteran's death and to DIC under the 
provisions of 38 U.S.C.A. § 1318; and determined that 
eligibility to DEA was not established.  

The Board remanded the case in January 2006 for compliance 
with notice requirements pertaining to VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits.  In a supplemental statement of the case issued in 
September 2006, the RO continued the denial of the 
appellant's claims.


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
November 1999 from a pulmonary embolism with rheumatoid 
arthritis contributing to death but not related to the cause. 

2.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service or to a service-connected disability.

3.  At the time of the veteran's death, he was service-
connected for chronic anxiety neurosis, evaluated as 30 
percent disabling from May 22, 1978.  

4.  The veteran's service-connected disability did not result 
in, cause, contribute to, or otherwise hasten his death.

5.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, to include under a hypothetical 
entitlement theory, compensation for a service-connected 
disability rated totally disabling for a period of 10 years 
immediately preceding death nor was a total evaluation 
continuously in effect since the date of his discharge from 
military service and for at least five years immediately 
preceding his death; nor does the evidence show that he was a 
former prisoner of war (POW).    


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2006).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159 (2006); 38 C.F.R. § 3.22 (1999), (2006).

3.  The statutory requirements for eligibility for Chapter 35 
Survivors' and Dependents' Educational Assistance benefits 
have not been met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2006; rating 
decisions in April and September 2000; a statement of the 
case in June 2000; and supplemental statements of the case in 
September 2000 and August 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in September 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to this claim.  The appellant was provided a copy of the 
medical opinion and provided an opportunity to respond.  To 
date, she has not done so.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Service connection for the cause of the veteran's death

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, the 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App 359 (1995).

As shown on the veteran's death certificate, the cause of 
death was a pulmonary embolism.  Listed as a significant 
condition contributing to death but not related to the cause 
was rheumatoid arthritis.  

At the time of the veteran's death, he was service-connected 
for chronic anxiety neurosis, evaluated as 30 percent 
disabling from May 1978.  

The evidence does not show that the veteran developed a 
pulmonary embolism in service or rheumatoid arthritis in 
service or within any applicable presumptive period.  The 
veteran's service medical records are negative for 
complaints, findings, or a diagnosis of a pulmonary embolism, 
the condition listed as the cause of death on the death 
certificate and for rheumatoid arthritis.  In addition, 
rheumatoid arthritis is not shown as manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service.  Thus, entitlement to service 
connection for a pulmonary embolism on a direct basis or for 
rheumatoid arthritis on a direct or presumptive basis is not 
shown.

The veteran's service-connected disability of chronic anxiety 
neurosis was not listed as a cause of death on his death 
certificate such that it could be considered a primary cause 
of death.  The appellant contends that the service-connected 
anxiety neurosis was a contributory factor in the cause of 
the veteran's death.  The appellant contends that medical 
literature provides support that psychological distress 
causes heart disease and other types of hypertension.  
Although the appellant did not submit the medical literature 
to which she referred, the evidence of record does not show 
that the veteran had heart disease or hypertension or that 
those medical conditions were the cause of or contributed to 
his death.  

A private medical doctor wrote in July 2000 that the veteran 
had chronic anxiety neurosis and chronic post traumatic 
stress syndrome since World War II.  This condition would 
have contributed to the worsening of his rheumatoid 
arthritis, the complications of which subsequently resulted 
in the veteran's death.  Although the cause for rheumatoid 
arthritis was unknown, clearly stress and anxiety neurosis 
were major contributors to worsening of the disease.  With 
respect to this medical opinion proffered in support of the 
appellant's contention, it is noted that the evidence of 
record does not show complications of rheumatoid arthritis.  
The death certificate does not indicate that rheumatoid 
arthritis was related to the pulmonary embolism shown as the 
cause of death.  Of the conditions mentioned as contributing 
to the worsening of his rheumatoid arthritis, the veteran was 
only service-connected for anxiety neurosis.  In addition, 
the doctor provided no rationale for his conclusion using the 
facts applicable in the veteran's case.  Thus, this opinion 
is of minimal probative value.  

The Board requested a medical advisory opinion from a VA 
rheumatologist.    After review, the rheumatologist opined 
that it was not likely that the veteran's service-connected 
anxiety neurosis played a causal role in the development of 
rheumatoid arthritis as it was not a known causal factor for 
rheumatoid arthritis.  It was as likely as not that the 
veteran's service connected anxiety neurosis contributed to 
the severity of his rheumatoid arthritis.  Environmental 
factors, including stress, could have an impact on rheumatoid 
disease activity.  The medical reviewer concluded that there 
was no evidence in the claims file that the veteran's 
rheumatoid arthritis contributed to the veteran's direct 
cause of death, a pulmonary embolism.  The medical reviewer 
stated that there was no information supporting this link and 
rheumatoid arthritis itself was not known to directly lead to 
increased risk for pulmonary embolism.  Thus, although the 
medical reviewer found that the veteran's service-connected 
anxiety neurosis contributed to the severity of his 
rheumatoid arthritis, the VA rheumatologist concluded that 
there was no causal connection between the veteran's 
rheumatoid arthritis and his cause of death.  The Board finds 
this medical opinion, based on a review of the claims file of 
greater probative value.

In sum, many years after service, the veteran developed a 
pulmonary embolism from which he died.  The veteran's 
pulmonary embolism was not caused by or contributed to by any 
incident of service or service-connected disability.  
Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, there is a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the weight of the evidence of record fails to 
establish a nexus between service-connected anxiety neurosis 
and the condition that caused the decedent's death.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for cause of death.

The preponderance of the evidence is against a finding that 
the cause of the veteran's death was related to his active 
duty service or to a disease or injury incurred in service.  
It follows that the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable, and that service connection is not warranted 
for the cause of the veteran's death.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. DIC under the provisions of 38 U.S.C.A. § 1318

Where service connection for the cause of death is not shown, 
a surviving spouse of a "deceased veteran" may still be 
entitled to receive DIC benefits pursuant to 38 U.S.C.A. § 
1318(a) in the same manner as if the death were service-
connected.  If the veteran's death is not caused by a 
service-connected disability and not the result of the 
veteran's own willful misconduct, DIC is payable only if the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for a service-connected disability that 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding death, or for a period of 
not less than five years from the date of the veteran's 
discharge or release from active duty, or for a period of not 
less than one year immediately preceding death if the veteran 
was a former prisoner of war who died after September 30, 
1999.  The total rating may be schedular or based on 
unemployability.  38 U.S.C.A. § 1318(b).

VA has implemented this provision through 38 C.F.R. § 3.22(b) 
which explains that the phrase "entitled to receive" means 
that the veteran filed a claim for disability compensation 
during his or her lifetime and would have received total 
disability compensation at the time of death for a service-
connected disability rated totally disabling for the period 
specified in 38 C.F.R. § 3.22(a)(2) of this section but for 
clear and unmistakable error committed by VA in a decision on 
a claim filed during the veteran's lifetime; or additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively, or at the time of death the veteran had a 
service-connected disability that was continuously rated 
totally disabling by VA, but was not actually receiving 
compensation for one of specified reasons.  See 38 C.F.R. §§ 
3.22 (b), 4.16 (2006).

An amendment to 38 C.F.R. § 3.22, effective December 2, 2005, 
clarified that the correction of clear and unmistakable error 
(CUE) may establish that a veteran was "entitled to receive" 
benefits "at the time of death" irrespective of whether the 
CUE is corrected before or after the veteran's death.  70 
Fed. Reg. 72211-72221 (Dec. 2, 2005).  A provision was added 
in which service department records that existed at the time 
of a prior final VA decision but were not previously 
considered by VA may support a finding that the veteran was 
"entitled to receive" compensation at the time of death for a 
disability that was rated totally disabling for the specified 
period.  

Where pertinent law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress has 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary has done so.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003), 69 Fed. Reg. 25179 (2004).  However, considering 
that the veteran had not been in receipt of, or entitled to 
receive, a total disability evaluation for 10 years or more, 
the application of either version of 38 C.F.R. § 3.22(a) 
would result in the same outcome, and the Board finds that 
the appellant is not prejudiced by the Board's proceeding to 
final appellate review.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Prior to January 21, 2000, 38 C.F.R. § 3.22 provided for DIC 
under 38 U.S.C.A. § 1318 if the veteran was in receipt of, or 
"for any reason" was not in receipt of, but would have been 
entitled to receive, compensation at the time of death for a 
service- connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  See 38 C.F.R. § 3.22(a)(2) (1999).  A 
number of decisions of the Court of Appeals for Veterans 
Claims interpreting 38 U.S.C.A. § 1318(b) have found that a 
surviving spouse was entitled to demonstrate that, for 
purposes of this section, the veteran hypothetically would 
have been entitled to a different decision on a service-
connected-related issue, based on evidence in the claims file 
or in VA custody at the time of the veteran's death and under 
the law then applicable or subsequently made retroactively 
applicable.  See, e.g., Green v. Brown, 10 Vet. App. 111, 
118-19 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); 
Wingo v. West, 11 Vet. App. 307 (1998); Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In Rodriguez v. Nicholson, 19, Vet. App. 275 (2005), the 
Court held that the January 21, 2000, amendment to 38 C.F.R. 
§ 3.22 to bar the "hypothetical" entitlement theory with 
respect to DIC claims made pursuant to 38 U.S.C. § 1318 is 
not applicable to claims filed prior to January 21, 2000.  In 
this case, because the appellant's claim for compensation 
under 38 U.S.C.A. § 1318 was received in December 1999, the 
Board will consider the appellant's claim to include 
hypothetical entitlement to DIC pursuant to 38 U.S.C. § 1318.

After a review of the record, the Board finds that the 
appellant does not claim nor does the evidence of record show 
that the veteran was totally disabled due to his service-
connected disability but died from another cause.  The 
veteran was in receipt of a 30 percent disability evaluation 
for chronic anxiety neurosis effective from May 1978.  The 
appellant has not contended that the veteran should have been 
rated 100 percent disabled for chronic anxiety neurosis on a 
schedular or extraschedular basis or that there was clear and 
unmistakable error in a prior rating decision.  She has not 
claimed service department records existed at the time of a 
prior final VA decision but were not previously considered by 
VA that would support of finding that the veteran was 
entitled to receive compensation at the time of death for a 
disability that was rated totally disabling for the specified 
period.  Therefore, it is clear that the veteran was not in 
actual receipt of or entitled to receive compensation at a 
total disability rating for 10 consecutive years prior to his 
death, as is required to be entitled to DIC under 38 U.S.C.A. 
§ 1318(b)(1).

The appellant has not claimed that the veteran 
"hypothetically" would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims file or in VA custody at the time of 
the veteran's death and under the law then applicable or 
subsequently made retroactively applicable.  

Entitlement to DIC under 38 U.S.C.A. § 1318 is not 
established because none of the requirements have been met.  
Evaluating this claim under the above law, the Board notes 
the veteran had not been a prisoner of war; he died more than 
five years following his separation from active service, and 
was not receiving or entitled to receive compensation at the 
100 percent rate for the 10-year period immediately preceding 
his death.  There were no claims pending at the time of the 
veteran's death.  The Board appreciates the sincere 
statements proffered by the appellant.  In the present 
matter, however, the Board is constrained to follow the 
provisions of law governing this type of claim.  When the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In essence, the facts of this case are 
not in dispute and the law is dispositive.  As the law is 
dispositive of the § 1318 issue in the instant case, 
including under a hypothetical entitlement theory, as related 
to the claim for DIC benefits, the benefit-of-the-doubt rule 
is not for application, and the appeal must be denied.

IV. Dependents' Educational Assistance

The educational program established by 38 U.S.C. Chapter 35 
is for the purpose of providing opportunities for education 
to eligible persons whose education would otherwise be 
impeded or interrupted by reason of the disability or death 
of a parent or spouse from a disease or injury incurred or 
aggravated in the Armed Forces, and for the purpose of aiding 
such persons in attaining the educational status which they 
might normally have aspired to and obtained but for the 
disability or death of such parent or spouse.  38 U.S.C.A. § 
3500.

Each eligible person shall, subject to the provisions of 
38 U.S.C. Chapter 35, be entitled to receive educational 
assistance.  38 U.S.C.A. § 3510.  An "eligible person" means, 
in pertinent part, the surviving spouse of any person who 
died of a service-connected disability, the spouse of any 
member of the Armed Forces serving on active duty who, by the 
Secretary concerned in one or more of the following 
categories and has been so listed for a total of more than 
ninety days: (i) missing in action, (ii) captured in line of 
duty by a hostile force, or (iii) forcibly detained or 
interned in line of duty by a foreign government or power, or 
the spouse of any person who has a total disability permanent 
in nature resulting from a service-connected disability, or 
the surviving spouse of a veteran who died while a disability 
so evaluated was in existence, arising out of active 
military, naval, or air service after the beginning of the 
Spanish-American War, but only if such service did not 
terminate under dishonorable conditions.  38 U.S.C.A. § 
3501(a)(1)(B); 38 C.F.R. §§ 3.807, 20.3021.

As discussed above, the Board has determined that the veteran 
did not die of a service-connected disability.  The record 
also reflects that he did not have a disability evaluated as 
total and permanent in nature resulting from a service- 
connected disability at the time of his death.  The record 
shows that at the time of the veteran's death in November 
1999, his service-connected chronic anxiety neurosis was 
evaluated as 30 percent disabling.  Moreover, the record 
shows that his service-connected chronic anxiety neurosis was 
not at any point during his lifetime rated as 100 percent 
disabling.  Accordingly, the claimant cannot be considered an 
"eligible person" entitled to receive education benefits.  38 
U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 
21.3021(a)(2)(i)(ii).

Because the claimant does not meet the basic criteria under 
the law for eligibility for survivors' educational assistance 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal for 
Dependents' Educational Assistance benefits must be denied as 
a matter of law.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

Entitlement to DEA under the provisions of Title 38, United 
States Code, Chapter 35 is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


